Exhibit 10.1

 

METABASIS EMPLOYEE INCENTIVE
COMPENSATION PLAN FOR 2008

 

The Metabasis Employee Incentive Compensation Plan (the “Plan”) is designed to
offer incentive compensation to all eligible employees by rewarding the
achievement of individual and company goals. This plan helps foster an
environment that focuses on the achievement of goals through teamwork,
recognition of company goals and a drive for profitability. The Company reserves
the right to discontinue or modify the Plan at any time at its sole discretion.

 

I.

Purpose of the Plan

 

The Metabasis Employee Incentive Compensation Plan is designed to:

 

·                  Encourage teamwork among all areas within the Company

·                  Incorporate an incentive program within the Company’s overall
compensation program designed around the company and individual goals;

·                  Reward employees who have a positive impact on company
results;

·                  Provide an incentive to achieve overall company goals thereby
enhancing shareholder value.

 

II.

Plan Governance

 

The Compensation Committee of the Board of Directors will govern the Plan. The
Chief Executive Officer of Metabasis will be responsible for administration of
the Plan. The Compensation Committee will be responsible for approving any
incentive awards to officers of the Company and for determining and approving
incentive awards to the President and Chief Executive Officer.

 

III.

Incentive Compensation Determinations

 

 

A.

Incentive Bonus Target

 

Incentive bonus targets represent the incentive bonus payable to an employee as
a percentage of each eligible participant’s annual compensation rate (base
salary and sales commissions only) assuming attainment of 100% of individual and
company goals and the composition of the employee workforce. The following are
the incentive bonus targets for each respective job title or group. At the
discretion of management, the bonus may be linked to salary grade rather than a
title:

 

TITLE

 

BONUS
TARGET

 

CEO or President

 

50

%

Executive VP

 

40

%

Senior, Officer VP

 

35

%

Vice President

 

20

%

Director

 

15

%

 

--------------------------------------------------------------------------------


 

TITLE

 

BONUS
TARGET

 

Manager, Supervisor

 

10

%

 

C.

Company and Individual Performance Goals

 

 

1)

The Plan provides for incentive bonuses based on the achievement of annual
individual and company goals that have been submitted and approved as described
in point#2 of this section. The relative weight between individual and company
performance factors varies based on job levels. The weighting will be reviewed
prior to the beginning of each calendar year and adjusted as necessary or
appropriate. The plan weighting for calendar year 2008 are:

 

TITLE

 

COMPANY

 

INDIVIDUAL

 

CEO or President

 

100

%

0

%

Executive, Senior, Officer VP

 

85

%

15

%

Vice President

 

70

%

30

%

Director

 

60

%

40

%

Manager, Supervisor

 

50

%

50

%

 

2)

The President and Chief Executive Officer will present to the Board of Directors
a list of overall company goals for the year, which are subject to approval by
the Board of Directors. All management-level participants will develop a written
list of key individual goals to be approved by the responsible vice president
and by the President and Chief Executive Officer.

 

 

3)

Separate payment “percent multipliers” will be determined after evaluating both
individual and company performance against goals. The following scale will be
used to determine the actual bonus percent multiplier based upon measurement of
individual and company performance against stated goals:

 

PERFORMANCE MEASUREMENT

 

PERCENT
MULTIPLIER

 

Met/exceeded all goals

 

100%-125%

 

Met most goals

 

75%-99%

 

Met some goals

 

25%-74%

 

Performance for the year was unacceptable

 

0%

 

 

--------------------------------------------------------------------------------


 

IV.

Calculation of Incentive Bonus

 

 

Calculation Steps (See attached example):

 

 

1)

Management determines each participant’s maximum incentive bonus target (the
“Bonus Target”) by multiplying the participant’s base salary paid during the
calendar year by the appropriate bonus target percentage;

 

 

2)

Management determines each participant’s maximum incentive bonus target for both
individual (Individual Target) and company (Company Target) categories by
multiplying the appropriate percentage weighting for each participant’s position
by the participant’s Bonus Target;

 

 

3)

Management multiplies the approved company and individual performance
measurement percentages against the participant’s Company Target and Individual
Target respectively.

 

 

4)

Management adds the individual and company totals together to determine the
incentive bonus earned for each participant.

 

 

V.

Payment of Incentive Bonuses

 

Annual individual and company performance reviews will be completed prior to
awarding bonuses. This process requires appropriate management to submit written
evaluations of eligible employee’s individual performance against goals, along
with recommended performance measurement percent multipliers, to their
respective department Vice Presidents. These evaluations and recommendations
will be reviewed and submitted for approval by the Chief Executive Officer. The
Chief Executive Officer will submit individual evaluations for all officers and
recommendations, along with an evaluation of the Company’s performance against
goals, to the Compensation Committee of the Board of Directors. The Committee
will provide final approval for incentive compensation bonus pay-outs for the
officers. The Chief Executive Officer will approve all non-officer bonuses.

 

The Company reserves the right to make any or all of the incentive bonus pay-out
in the form of cash or company stock. Additionally, the Company, in its sole
discretion, may pro-rate an employee’s incentive compensation bonus based on the
employee’s date of hire, tenure in position or other factors as deemed
appropriate.

 

--------------------------------------------------------------------------------


 

INCENTIVE COMPENSATION PROGRAM- EXAMPLE CALCULATION

 

Name

 

John Doe

Title

 

Director

Base Salary

 

$100,000

Bonus Target

 

15%

Bonus Target Amount

 

$15,000

 

 

 

Target Award – Company

 

60%, $9,000

Target Award – Individual

 

40%, $6,000

 

 

 

Performance Multiplier – Company

 

70%

Performance Multiplier – Individual

 

50%

 

 

 

INCENTIVE AWARD:

 

 

Company Component

 

$6,300

Individual Component

 

$3,000

TOTAL AWARD

 

$9,300

 

--------------------------------------------------------------------------------